[Cite as Meehan v. Mardis, 2022-Ohio-1379.]

                          IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




 LAWRENCE E. MEEHAN,                          :    APPEAL NO. C-210399
                                                   TRIAL NO. A-1602670
           Plaintiff-Appellant,               :

         vs.                                  :
                                                     O P I N I O N.
 JOHN HOWARD MARDIS,                          :

         and                                  :

 LONNIE G. HORN,                              :

         Defendants-Appellees,                :

        and                                   :

 TBG PROPERTIES, L.L.C., et al.,              :

       Defendants.                            :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 27, 2022



Hemmer DeFrank Wessels, P.L.L.C., and Scott R. Thomas, for Plaintiff-Appellant,

Wood & Lamping, L.L.P., and Dale A. Stalf, for Defendant-Appellee John Howard
Mardis,

Minnillo Law Group Co., L.P.A., and William J. Mulvey, for Defendant-Appellee
Lonnie G. Horn.
OHIO FIRST DISTRICT COURT OF APPEALS




                 2
                       OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}    This case arose out of a dispute between former business partners

Lawrence Meehan and John Mardis, who co-owned Mardis and Meehan Construction,

Inc., (“MMCI”). Meehan accused Mardis of conspiring with a third person, Lonnie G.

Horn, to divert MMCI money and property to Horn and his company Artistic Tile and

Marble, L.L.C. The trial court granted partial summary judgment in favor of Mardis

and Horn. This court partially reversed and remanded the cause on October 4, 2019.

See Meehan v. Mardis, 2019-Ohio-4075, 146 N.E.3d 1266 (1st Dist.) (“Meehan I”). As

relevant to the present appeal, this court held, “[I]n his complaint, Meehan does not

allege conversion by Horn. He only alleges conversion by Mardis. Accordingly, the trial

court did not err in granting partial summary judgment in favor of Horn on that

claim.” Id. at ¶ 44.

       {¶2}    On January 11, 2021, Meehan filed a motion for leave to amend his

complaint to include a claim for conversion against Horn. Horn opposed the motion

and moved for summary judgment. The trial court denied Meehan’s motion for leave

to amend the complaint and granted Horn’s motion for summary judgment.

       {¶3}    Meehan has appealed, arguing in two assignments of error that the trial

court erred in denying his motion for leave to amend his complaint and in granting

summary judgment in favor of Horn. For the reasons discussed below, we overrule

both assignments of error and affirm the trial court’s judgment.

                            First Assignment of Error

       {¶4}    The decision of whether to grant a motion for leave to amend a pleading

is within the discretion of the trial court. Turner v. Cent. Local School Dist., 85 Ohio

St.3d 95, 99, 706 N.E.2d 1261 (1999). “ ‘Abuse of discretion’ has been defined as an




                                               3
                       OHIO FIRST DISTRICT COURT OF APPEALS



attitude that is unreasonable, arbitrary or unconscionable.” AAAA Ents. v. River Place

Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597

(1990). “A decision is unreasonable if there is no sound reasoning process that would

support that decision.” Id.

          {¶5}   Civ.R. 15(A) provides that a party may amend its pleading by leave of

court and that such leave “shall be freely granted when justice so requires.” Turner at

99. “While the rule allows for liberal amendment, motions to amend pleadings

pursuant to Civ.R. 15(A) should be refused if there is a showing of bad faith, undue

delay, or undue prejudice to the opposing party.” Id.

     The spirit of the Civil Rules is the resolution of cases upon their merits, not

     upon pleading deficiencies. Civ. R. 1(B) requires that the Civil Rules shall

     be applied “to effect just results.” Pleadings are simply an end to that

     objective. The mandate of Civ. R. 15(A) as to amendments requiring leave

     of court, is that leave “shall be freely given when justice so requires.”

     Although the grant or denial of leave to amend a pleading is discretionary,

     where it is possible that the plaintiff, by an amended complaint, may set

     forth a claim upon which relief can be granted, and it is tendered timely

     and in good faith and no reason is apparent or disclosed for denying leave,

     the denial of leave to file such amended complaint is an abuse of discretion.

(Emphasis added.) Peterson v. Teodosio, 34 Ohio St.2d 161, 175, 297 N.E.2d 113

(1973).

          {¶6}   The court in Franciscan Communities, Inc. v. Rice, 8th Dist. Cuyahoga

No. 109889, 2021-Ohio-1729, aptly summarized the state of the law: “Delay, in and of

itself, is generally an insufficient reason for a trial court to deny leave to amend a




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



complaint. In deciding whether to grant or deny leave to amend a pleading, the

‘primary consideration’ is whether there will be actual prejudice to an opposing party

because of the delay.” Id. at ¶ 36, quoting Darby v. A-Best Prods. Co., 102 Ohio St.3d

410, 2004-Ohio-3720, 811 N.E.2d 1117, ¶ 20. “However, where a motion for leave to

file an amended complaint is not timely tendered and there is no apparent reason to

justify the delay, a trial court does not abuse its discretion in denying a proposed

amendment.” Franciscan at ¶ 37, citing State ex rel. Smith v. Adult Parole Auth., 61

Ohio St.3d 602, 603-604, 575 N.E.2d 840 (1991); accord Meadors v. Zaring Co., 38

Ohio App.3d 97, 99, 526 N.E.2d 107 (1st Dist.1987).

       {¶7}   The trial court did not state why it denied the motion for leave to amend

and Horn did not provide any rationale in his motion opposing the motion for leave to

amend. On appeal, Horn argues he would be prejudiced by the amendment because

summary judgment has been granted in his favor and he is “out of the case.” However,

any party in any case would be prejudiced by the reversal of a grant of summary

judgment in his favor. In order to establish prejudice, Horn must show how he would

be prejudiced in defending the case. He has not made any argument on that front.

       {¶8}   Horn also argues “undue delay.” When considering “undue delay,”

courts have considered both the party’s delay in bringing the motion for leave to

amend and whether the amendment would unduly delay the proceedings. See

Franciscan at ¶ 40, 47; Gvozdanovic v. Woodford Corp., 139 Ohio App.3d 11, 34, 742

N.E.2d 1145 (1st Dist.2000).

       {¶9}   Meehan argues that allowing him to amend his complaint would not

delay the proceedings. Meehan’s conversion claim against Horn is based upon the

same facts as his other claims against Horn and Mardis. In fact, the proposed amended




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



complaint simply added “and Lonnie G. Horn” to the paragraph alleging conversion

in the original complaint. Horn does not contend that additional discovery would be

necessary or that he would need additional time to prepare a defense to the conversion

claim. Therefore, Horn has not demonstrated that granting the amendment would

cause further delay in the case.

       {¶10} Nevertheless, there is evidence that Meehan unduly delayed in filing his

motion for leave to amend. On December 20, 2019, the trial court set a jury trial date

of January 11, 2021. On December 22, 2020, at the parties’ request and in the hopes

that a settlement could be reached, the trial court continued the trial date to July 19,

2021. Meehan filed his motion for leave to amend on January 11, 2021. On June 28,

2021, the trial court denied Meehan’s motion for leave to amend, granted Horn’s

motion for summary judgment, and continued the trial date to March 21, 2022, due to

a criminal trial on its docket.

       {¶11} By December 20, 2020, the parties were 22 days out from trial and

Meehan had still not filed a motion for leave to amend. Compare Scott v. Durrani, 1st

Dist. Hamilton No. C-180641, 2021 Ohio App. LEXIS 3197, *6 (Sep. 17, 2021) (“When

WCH moved to amend its answer, the case still sat at its infancy—discovery had barely

begun and no date was set for trial.”).

       {¶12} At the latest, Meehan became aware of his failure to file a claim of

conversion against Horn on October 4, 2019, when this court released Meehan I. And

yet he did not move to amend his complaint until January 11, 2021, 15 months later.

       {¶13} Rather than attempt to explain the delay, Meehan argues that his

motion should have been granted because he sought to correct an oversight in the

original complaint, and a motion for leave to amend a complaint after appeal in order




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



to correct deficiencies identified by the appellate court is permissible. See Lehmier v.

W. Res. Chem. Corp., 9th Dist. Summit No. 29297, 2019-Ohio-4245, ¶ 12. However,

the Ninth District in Lehmier was careful to restrict its holding to the trial court’s

application of the law-of-the-case doctrine. Id. The court took no position on whether

the motion for leave to amend should have been denied due to undue delay.

       {¶14} Meehan has offered no explanation for why he waited 15 months to file

the motion for leave to amend and a reasonable basis supports the trial court’s

judgment. Therefore, the court did not abuse its discretion in denying the motion. The

first assignment of error is overruled.

                           Second Assignment of Error

       {¶15} In his second assignment of error, Meehan argues the trial court erred

in granting summary judgment in favor of Horn. Because the motion for leave to

amend the complaint to add a conversion claim was denied and Horn did not owe

Meehan a fiduciary duty, the trial court properly granted summary judgment in favor

of Horn. Therefore, the second assignment of error is overruled.

                                      Conclusion

       {¶16} The trial court did not abuse its discretion in denying Meehan’s motion

for leave to amend his complaint. Both assignments of error are overruled and the

judgment of the trial court is affirmed.

                                                                      Judgment affirmed.

MYERS, P.J., and BERGERON, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 7